In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                           No. 06-12-00091-CV



            ANITA SAINT AND JONATHAN SAINT, Appellants

                                     V.

SAMUEL B. BLEDSOE AND DALE ROSE, ADMINISTRATOR OF THE ESTATE OF
              BLAKE M. BLEDSOE, DECEASED, Appellees



                  On Appeal from the 115th District Court
                         Upshur County, Texas
                         Trial Court No. 225-11




                Before Morriss, C.J., Carter and Moseley, JJ.
                                       O R D E R

        Appellants, Anita and Jonathan Saint, have filed a motion asking this Court to compel the

filing of exhibits, and in connection with that request have asked this Court for additional time in

which to file their appellate brief. The appellants’ brief in this case was originally due January 9,

2013.      The Court granted two extensions of time and then denied a third request due to

insufficient reasons being provided to justify the extension. However, in the interest of justice,

we granted an additional twenty-one days, providing a final deadline for filing the brief as

March 19. We also warned counsel that if the brief was not filed within that time, the appeal

might be dismissed. A brief was not tendered. The referenced motion was, however, filed on

the final day of the extended time period.

        This motion asks us to order the court reporter to file the trial exhibits with this Court.

We point out that a cursory review of the cover page of the reporter’s record, which was filed on

December 10, 2012, stated in unqualified language that the exhibits were not included. We also

recognize that there is no indication that, before this time, counsel had requested that they be

provided—and exhibits are included only when expressly designated by counsel. TEX. R. APP. P.

34.6(b).

        This Court has contacted the district clerk in whose possession the exhibits reside. In the

interest of expediting this appeal and avoiding any further delays, we have directed the clerk to

provide the trial exhibits to this Court. They have now been received by this Court and filed as

part of the appellate record. Although we recognize that most of the exhibits were filed by




                                                 2
appellants, we have electronically transmitted a copy of all exhibits to the parties so that they

have them available for briefing.

       This Court has granted multiple extensions in an effort to provide the parties with the

opportunity to have their case presented on the merits.

       We allow appellants ten days from the date of this order to present their brief to this

Court. If the brief is not received by this Court on or before April 15, 2013, the appeal will be

dismissed.

       IT IS SO ORDERED.



                                                 BY THE COURT

Date: April 4, 2013




                                                3